Opinion by
Senior Judge Kalish,
The Department of Transportation (DOT) appeals an Order of the Court of Common Pleas of Luzerne County which held that the Department could not suspend the operating privileges of Michael P. McKiniry (Appellee) under Section 1539 of the Vehicle Code (Code), 75 Pa. C. S. §1539, for failing to stop at four stop signs. We reverse.
The Appellee contested the suspension of his operating privileges. At the trial, DOT’S evidence consisted of four citations issued by the same officer, all dated the same time and all showing that the driver in each instance failed to stop at four different stop signs at four different locations. The issue is whether the acts of the driver comprise a single offense for this purpose or whether the acts constitute four different and distinct offenses.
Section 1535(b) of the Code provides, “if a driver is convicted of two or more offenses as a result of the same act, points shall be assessed only for the offense for which the greatest number of points may be assessed.” (Emphasis added.)
While the citations all show violations occurring at the same time, i.e., that the acts of passing four different stop signs at four different locations were at the same moment in time, a common sense approach indicates that this is physically impossible. These *79acts do not coalesce merely because the citations read that they occurred at the same time. They occurred at four different times, not simultaneously and at four noncontiguous locations. See Department of Transportation, Bureau of Traffic Safety v. McDevitt, 57 Pa. Commonwealth Ct. 589, 427 A.2d 280 (1981), aff'd, 500 Pa. 530, 458 A.2d 939 (1983).
Reversed.
Order
The order of the Court of Common Pleas, Civil Division of Luzerne County, No. 1217-C of 1982, dated June 23, 1982, is hereby reversed.